Citation Nr: 1505973	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  09-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability caused by asbestos exposure.

2.  Entitlement to service connection for residuals of colon cancer.

3.  Entitlement to service connection for residuals of prostate cancer.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

With respect to the Veteran's PTSD claim, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim was adjudicated by the RO as a claim for PTSD, the Board has recharacterized the issue into a claim for an acquired psychiatric disability, to include PTSD and anxiety.  See Id.

Most recently, in April 2013, the Board remanded the issues on appeal so that the Veteran could be afforded a BVA hearing.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2014 BVA hearing.  A transcript of the hearing is of record. 

The Board notes that the Veteran also perfected an appeal with respect to service connection claims for a rash on the groin and cataracts.  An October 2012 Decision Review Officer (DRO) rating decision granted service connection for jock itch and a left eye cataract.  These issues are no longer on appeal.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his December 2014 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for a disability caused by asbestos exposure. 

2.  Residuals of colon and prostate cancer were not shown during active duty.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's residuals of colon or prostate cancer and his active service.   

3.  The evidence of record does not establish a nexus between the Veteran's acquired psychiatric disability or hemorrhoids and service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a disability caused by asbestos exposure have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  Residuals of colon and prostate cancer were not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3.  An acquired psychiatric disability and hemorrhoids were not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal- Asbestos

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

The Veteran indicated his desire to withdraw his appeal regarding the issue of entitlement to service connection for a disability caused by asbestos exposure at his December 2014 BVA hearing.  The Board finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran claims that he suffers from residuals of colon and prostate cancer, an acquired psychiatric, and hemorrhoids that are the result of his service.    

Service treatment records reflect that the Veteran was treated for abdominal pain and diarrhea in February 1969.  The Veteran went to the Emergency Room in September 1970 and was treated for internal hemorrhoids.  A few weeks later it was noted that his hemorrhoids had resolved.  At a February 1972 separation examination the examiner noted a normal clinical evaluation of the Veteran's anus and rectum, genitourinary system, and abdomen and viscera.  A normal clinical psychiatric evaluation was also noted.  The examiner stated that the Veteran had experienced one episode of bleeding hemorrhoids in 1970, had been treated with suppositories and had no recurrence.  The Veteran denied stomach or intestinal trouble, tumors or cancer, frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort in a report of medical history completed at that time. 

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with a prostate carcinoma (2006), colon cancer (around 1999), hemorrhoids (most recently in 2003), and anxiety in February 2005.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.  A diagnosis of PTSD has not been made at any point during the period on appeal.  

The Board has considered the Veteran's December 2014 testimony that he has suffered from hemorrhoids since service.  Nevertheless, when the Veteran underwent a June 2012 VA examination of his rectum and anus, internal or external hemorrhoids were not present.  This finding is supported by the post-service medical records, outweighing the current statements. 

With respect to his colon and prostate cancer, the Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to his colon cancer until 1999 and his prostate cancer until 2006.  

In this regard, the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed conditions for over 20 years after service.  This long period without problems weighs against the claims.

In this regard, it is important for the Veteran to understand that the post-service medical records provides particularly negative evidence against this claim.   

Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing claims for his colon or prostate for over 20 years following separation from service. 

The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his genitourinary system and abdomen were normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of colon and prostate cancer since service lack accuracy and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

The Board has also considered the Veteran's statements regarding continuity of symptoms of his acquired psychiatric disability and hemorrhoids since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's anxiety and hemorrhoids are not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of colon and prostate cancer is not consistent with the evidence, and the Veteran's alleged clinical history regarding onset and continuity of an acquired psychiatric disability and hemorrhoids are not relevant, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that his residuals of colon and prostate cancer or the psychiatric problems the Veteran has today are connected to service.  The service and post-service evidence provide particularly negative evidence against these claims. 

With respect to the Veteran's hemorrhoids claim, a medical opinion was obtained in June 2012.  After reviewing the Veteran's claims file and performing an examination the VA examiner opined that any current internal hemorrhoids the Veteran may have were less likely as not related to the treatment the Veteran had in service.  The VA examiner rationalized that the service treatment records document resolution of hemorrhoids in service and that the Veteran reported no significant rectal or anal complaints.  The VA examiner additionally noted an unremarkable examination for any current hemorrhoids.  There are no other medical opinions of record. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his residuals of colon and prostate cancer, acquired psychiatric disorder or hemorrhoids.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his colon and prostate cancer, psychiatric disability or hemorrhoids, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In any event, the probative value of the Veteran's contentions is outweighed by the June 2012 VA medical opinion regarding his hemorrhoids. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

III. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in January and April 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, and private medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded an examination for his hemorrhoid claim in June 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claim for hemorrhoids has been met.  38 C.F.R. § 3.159(c)(4).  

With respect to his service connection claims for residuals of colon and prostate cancer, and an acquired psychiatric disability, as they relate to service, the Board notes that VA examinations and medical opinions were not obtained.  The Board finds that an additional Remand to obtain such opinions is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of a current residuals of colon and prostate cancer, and an acquired psychiatric disability are related to service are the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his residuals of colon and prostate cancer and acquired psychiatric disability should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional, or the records as a whole, which provide highly probative evidence against these claims, revealing problems that began well after service.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted with respect to these issues.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide examinations with opinions.  See Waters, 601 F.3d 1274.

Discussion of the Veteran's December 2014 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In this regard, the Board has reviewed his statements in great detail.  His statements as to why he believes he has these problems, and why they are related to active service, are at best unclear at some points.  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in April 2013.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the April 2013 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

The claim for entitlement to service connection for a disability caused by asbestos exposure is dismissed without prejudice.

Service connection for residuals of colon cancer is denied.

Service connection for residuals of prostate cancer is denied.

Service connection for an acquired psychiatric disability, to include PTSD and anxiety, is denied. 

Service connection for hemorrhoids is denied.



REMAND

As noted, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board finds that additional development is necessary prior to adjudication of his claim for bilateral hearing loss disability. 

The Veteran testified at his December 2014 BVA hearing that he experienced in-service acoustic trauma while delivering mail on the flight line, without hearing protection.  The Veteran's claim for service connection for bilateral hearing loss has been denied on the basis that his hearing acuity does not meet the regulatory criteria to be considered hearing loss under the governing VA regulation.  See 38 C.F.R. § 3.385 (2014).

Given the Veteran's credible testimony on this point at his December 2014 BVA hearing regarding his in-service noise exposure, and the fact that it is unclear whether or not the Veteran suffers from a current hearing loss disability for VA purposes, the Board finds that the Veteran should be afforded a VA audiological examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination which addresses the nature and etiology of his bilateral hearing loss.  The claims file must be provided to the examiner for review.  All appropriate tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished.

Based on a review of the claims file and the results of the Veteran's examination, the examiner(s) is asked to:

(a)  Indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes.

(b)  If hearing loss for VA purposes is demonstrated, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is casually related to service, to include in-service noise exposure.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


